Exhibit 10.1
 
LOAN AGREEMENT
 


 
This Agreement, made by and between CLS HOLDINGS USA, INC., a Nevada limited
corporation (hereinafter called “Borrower”) and DR. IRA M. TROCKI, with an
address at 631 Tilton Road, Northfield, New Jersey, 08225 (hereinafter called
“Lender”).
 
W I T N E S S E T H:
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and in further consideration of the mutual obligations
contained herein and the loan or loans by the Lender to the Borrower of the
aggregate amount of up to $1,000,000.00 (the “Maximum Loan”), the parties agree
as follows:
 
1. Lender hereby approves and lends to Borrower the principal amount of
$200,000.00 (the "Initial Loan") pursuant to the terms of that
certain Promissory Note from Borrower to Lender of even date herewith, which is
attached hereto as Exhibit A (the “Note”), and the terms stated elsewhere in
this Agreement.
 
2. Borrower acknowledges receipt of the entire amount of the Initial Loan on the
date hereof.
 
3. Lender shall have the right but not the obligation to make additional loans
to Borrower (the "Subsequent Loans"),  in tranches of $200,000.00 each, until
the earlier of the date that is six months from the date hereof (the "Funding
Termination Date"), or until Lender has made loans to Borrower, including the
Initial Loan, that in the aggregate equal the Maximum Loan.  Lender shall
provide Borrower will not less than five (5) business days notice of its desire
to make a Subsequent Loan to it and Borrower shall accept such Subsequent Loan
and execute a promissory note, in the form of the Note, evidencing such
Subsequent Loan dated on the date Borrower receives each Subsequent Loan.  The
interest rate on the Initial Loan and each Subsequent Loan (which shall
collectively be referred to as the "Loans") shall be as set forth in the Note
for the Initial Loan.
 
4. Lender's right to require Borrower to accept a Subsequent Loan that is made
prior to the Funding Termination Date at a time when the principal amount of the
Loans made by Lender to Borrower is less than the Maximum Loan, shall not alter
Borrower's right to prepay the Loans in accordance with the Note.
 
5. Notwithstanding that the Funding Termination Date may not have occurred,
Borrower shall not be required to accept any Subsequent Loan made by Lender
after the date that is ten (10) days after Borrower notifies Lender of its bona
fide intention to conduct a public offering of its equity or debt securities.
 
6. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and e-mailed,
mailed or delivered to Borrower or Lender, as the case may be, at their
respective addresses as set forth in the Note (as such addresses may be changed
in accordance with this provision).  All such notices and communications will be
deemed effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one (1) business day after being delivered by e-mail (with
receipt of appropriate confirmation), (iv) one (1) business day after being
deposited with an overnight courier service of recognized standing, or (v) four
(4) days after being deposited in the U.S. mail, certified, return receipt
requested and with postage prepaid.
 
 
 

--------------------------------------------------------------------------------

 
 
7. The Borrower agrees to pay all costs in connection with the Loans to be
extended pursuant to this Agreement, including documentary stamps. In the event
either party engages an attorney in order to enforce any provision hereof, the
losing party shall pay the prevailing party the reasonable costs thereof and in
the event of litigation arising out of this Agreement, the losing party shall
pay the prevailing party the costs and expenses thereof, including reasonable
attorney's fees at trial, appellate and bankruptcy proceedings.
 
8. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representative, successors
and assigns.  This Agreement may not be amended except by written agreement
executed by the Lender and the Borrower.  No delay on the part of the Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof.  The term “Borrower”
as used herein shall, where the context permits, mean any party comprising the
Borrower.
 
9. Wherever contained herein and when the context so requires, the singular
shall refer to the plural and plural to the singular.  The gender used shall be
deemed to include each gender as appropriate.
 
10. This Agreement shall be governed by and construed in accordance with the law
of the State of Florida.  In the event of the invalidity of any provisions
hereof, the same shall be deemed stricken from this Agreement, which shall
continue in full force and effect as if the offending provision were never a
part hereof.
 
11. In the event of an irreconcilable conflict between the provisions of this
Agreement and the provision of any other document executed in connection with
the Loan, the provisions of such other document shall prevail and control.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed the 29th of April, 2015.
 




BORROWER:


 
CLS HOLDINGS USA, INC., a
Nevada corporation
 
By: /s/ Jeffrey I.
Binder                                                               
Name: Jeffrey I. Binder
Title: Chairman, President and Chief Executive Officer


 




LENDER:


DR. IRA M. TROCKI
 
 
By: /s/ Dr. Ira M. Trocki                                                  
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PROMISSORY NOTE




 

$200,000.00 April 29, 2015

 
For value received, the undersigned, CLS HOLDINGS USA, INC., a Nevada
corporation (the “Maker”), hereby promises to pay to the order of Dr. Ira M.
Trocki (the “Holder”), at 631 Tilton Road, Northfield, New Jersey  08225 (or
such other place(s) as Holder may designate from time to time), the principal
sum of Two Hundred Thousand and 00/100 Dollars ($200,000.00) with interest on
the unpaid principal balance at the rate and on the terms provided in this
promissory note (this “Note”).


Commencing on the date hereof, interest shall begin to accrue on the unpaid
principal balance of this Note at the rate of fifteen percent (15%) per
annum.  On the first anniversary of this Note, Maker shall pay all then accrued
interest to Holder.  Thereafter, Maker shall make eight (8) equal payments of
principal together with accrued interest, quarterly in arrears, commencing on
July 1, 2016 and continuing on the same day of each October, January, April and
July thereafter until paid in full.  All outstanding principal and any
accumulated unpaid interest thereon shall be due and payable on the third
anniversary of this Note (the “Maturity Date”).  Both principal and interest are
payable in lawful money of the United States of America.


All amounts under this Note shall become at once due and payable if one or more
of the following events shall happen and be continuing (an “Event of
Default”): (a) failure to make any payment of principal or interest on this Note
within five (5) business days after notice by Holder of such failure; (b)
assignment made by the Maker for the benefit of credits or upon the appointment
of a receiver, liquidator or trustee of the Maker or the admission in writing by
the Maker of its inability to pay its debts generally as they become due or the
adjudication of the Maker to be a bankrupt or insolvent, or the filing of any
petition for the bankruptcy, reorganization or arrangement of the Maker; or (c)
issuance of any tax lien warrant, process or order of attachment, garnishment or
other lien and/or the filing of a lien against any property of the Maker which
is not discharged within fourteen (14) days from the date of filing.  After the
occurrence of an Event of Default and for so long as it shall be continuing,
this Note shall bear interest at the highest rate permitted under then
applicable law.
 
In the case that any Event of Default shall happen and be continuing, the Holder
may proceed to enforce the payment of this Note or to enforce any other legal or
equitable rights as such Holder may have under applicable law.


In the event Holder retains or consults an attorney to enforce the terms hereof,
Holder shall be entitled to collect from the Maker all costs and expenses
incurred in enforcing or preserving its rights hereunder, including, but not
limited to, reasonable attorney’s fees (including those incurred in connection
with judicial, bankruptcy, appellate, administrative and other proceedings).  No
delay or omission by Holder in exercising any right or remedy hereunder shall
operate as a waiver of any such right or remedy hereunder.  All remedies of
Holder hereunder are cumulative, and no exercise by Holder of any one or more of
his rights or remedies hereunder or under applicable law shall be deemed to be
an election of remedies by Holder.
 
 
 

--------------------------------------------------------------------------------

 


Upon thirty (30) days' prior notice to Holder, the Maker may prepay this Note,
in whole or in part, without penalty; provided that any such prepayment will be
applied first to the payment of unpaid expenses accrued under this Note, second
to unpaid interest accrued on this Note, and third, if the amount of prepayment
exceeds the amount of all such expenses and accrued interest, to the unpaid
principal amount of this Note.


At Holder's election, at any time prior to payment or prepayment of this Note in
full, all principal and accrued interest under this Note may be converted in
whole, but not in part, into shares of common stock of Maker (the "Conversion
Shares").  For each dollar converted, Holder shall receive two shares of common
stock and a three-year warrant to purchase 1.33 shares of common stock at $0.75
per share.  With respect to the Conversion Shares, Maker shall grant Holder
"piggyback" registration rights, which contain such terms and restrictions as
Maker reasonably determines.
 
All notices, requests, demands, consents, instructions or other communications
required or permitted hereunder shall be in writing and e-mailed, mailed or
delivered as follows:


If to the Maker:                                     CLS HOLDINGS USA, INC.
11767 S. Dixie Highway, Suite 115
Miami, Florida  33156
Attention:  Jeffrey I. Binder
jeff@clslabs.com


with a copy to:                                      Broad and Cassel
1 N. Clematis Street, Suite 500
West Palm Beach, Florida 33401
Attention: Kathleen L. Deutsch, P.A.
kdeutsch@broadandcassel.com
 
If to the Holder:                                    Dr. Ira M. Trocki
631 Tilton Road
Northfield, New Jersey  08225
drtrocki@aol.com


All such notices and communications will be deemed effectively given the earlier
of (i) when received, (ii) when delivered personally, (iii) one (1) business day
after being delivered by e-mail (with receipt of appropriate confirmation),
(iv) one (1) business day after being deposited with an overnight courier
service of recognized standing, or (v) four (4) days after being deposited in
the U.S. mail, certified, return receipt requested and with postage prepaid.
 
 
2

--------------------------------------------------------------------------------

 


In the event any interest is paid on this Note which is deemed to be in excess
of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the unpaid principal amount of this
Note.


The Maker hereby waives presentment for payment, demand, notice of dishonor and
protest of this Note, and further agrees that this Note shall be deemed to have
been made under and shall be governed by and construed in accordance with the
laws of the State of Florida in all respects, including matters of construction,
validity and performance, and that none of its terms or provisions may be
waived, altered, modified or amended except as Holder may expressly consent
thereto in a writing duly executed by an authorized representative of Holder.
The federal or state courts located in Miami-Dade County, Florida, shall have
exclusive jurisdiction in connection with all matters which may arise under or
in connection with this Note, and the Maker shall not assert that any action
brought in such forum is inconvenient and should be moved to another
jurisdiction.  Venue shall be had exclusively in the state and federal courts
located in Miami-Dade County, Florida, to the exclusion of all other places of
venue.


All of the terms of this Note shall inure to the benefit of the Holder and its
successors and assigns and shall be binding upon the Maker and its successors
and assigns.


IN WITNESS WHEREOF, the Maker has executed this Note as of the day and year
first above written.




MAKER:


CLS HOLDINGS USA, INC.




By:  /s/ Jeffrey I.
Binder                                                               
Name:  Jeffrey I. Binder
Title:  Chairman, President and Chief Executive Officer



 


 
3

--------------------------------------------------------------------------------

 
 